Citation Nr: 1527138	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-34 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1982 to January 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Louisville, Kentucky RO.  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for the submission of additional evidence; that time period has lapsed, and no evidence was received.


FINDINGS OF FACT

1.  The Veteran did not serve in combat; his allegations of being the victim of a personal/sexual assault in service are not credible; and he does not have a diagnosis of PTSD based on a corroborated stressor event in service. 

2.  The Veteran's diagnosed personality disorder is not a compensable disability; his diagnosed depressive disorder was not manifested in, and is not shown to be related to, his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in November 2010 and October 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  Notably, during the June 2014 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of a nexus between his claimed disability and his service); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's service treatment records (STRs) and service personnel records are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for a VA psychiatric examination of the Veteran in September 2013.  As will be discussed in greater detail below, the Board finds the examination report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Generally speaking, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor usually cannot be established as having occurred merely by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

If, as here, a PTSD claim is based on an alleged personal or sexual assault in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  See M21-1 IV.ii.1.D.17.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.

The Veteran contends that he has PTSD due to personal assault in the military.  He contends that he was physically and sexually assaulted by a Marine and another individual.

On the Veteran's July 1982 service entrance examination, psychiatric evaluation was normal.  His STRs reflect that he was evaluated for stress management due to work, weight management, and family issues.  In January 1985, he was referred by his NCO for stress management; he reported being transferred to a new job, not feeling his job was important, and not getting promoted as the major stressors in his life.  The STRs are otherwise silent for psychiatric complaints, findings, treatment, or diagnosis.  On December 1985 service separation examination, psychiatric evaluation was normal; in a contemporaneous report of medical history, the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.
The Veteran's service personnel records reflect that he served during peacetime and did not serve in a hostile environment.  His DD 214 reflects that he was separated from service for failure to meet body fat standards.

On October 2007 VA treatment, the Veteran denied any mood problems, memory problems, or change in sleep habits; he reported he had no personal or family crises.

On May 2008 VA treatment, a PTSD screen was positive; the Veteran was referred for a psychiatric consult.  He reported that he served in Panama but not in combat.  He reported that he was in downtown Panama City when an explosion occurred and people were injured (although he was not); he had avoided large crowds since that event.  He reported feeling harassed by Panama police on occasion.  He reported seeing a coworker injured when chemical equipment on which he was working blew up and hit him in the chest (the individual recovered).  He reported occasional nightmares of altercations with a critical supervisor over his performance at his workplace and of related events with his commanding officer in the military.  He avoided thinking about his motor vehicle back injury in service.  He denied any history of sexual abuse.  No significant symptoms of PTSD, anxiety, or depression were found.  The evaluating psychologist opined that the Veteran experienced some very mild anxiety symptoms likely related to his injury in service and his proximity to a major explosion in his service in Panama.  The diagnosis was anxiety disorder, not otherwise specified, very mild.

The medical evidence is then silent regarding mental health treatment until August 2010, when the Veteran reported that he was injured in service while testing chemical equipment.  He reported that he felt harassed by Panama police when he was downtown while an explosion that injured other people occurred.  He reported witnessing his coworker get injured when chemical equipment on which he was working blew up and hit him in the chest.  He reported feeling verbally abused by his commanding officer in the military.  Regarding abuse history, the Veteran reported verbal abuse by his sergeant but denied any physical or sexual abuse or neglect in either his childhood or adulthood; he denied any sexual harassment or abuse in the military.  He denied the onset of psychiatric illness or any disciplinary problems during his active duty service.  Following a mental status examination, the diagnoses included non-combat chronic PTSD, depressive disorder not otherwise specified, rule-out mood disorder due to general medical condition, and alcohol abuse.

On December 2010 VA treatment, the Veteran reported that he was harassed and physically assaulted while serving in Panama, but he did not file charges as he did not want to be discharged from service.  The assessments included non-combat chronic PTSD, depressive disorder not otherwise specified, rule-out mood disorder due to general medical condition, and alcohol abuse.

On April 2011 VA treatment, the Veteran reported that he was part of a small Army contingency working with a group of Marines.  He reported that one night he had come downstairs past the floor where the Marines were staying, and he was attacked.  Upon questioning, he agreed that he was "beaten", then more specifically said that he was "assaulted" and then stated he was "sexually assaulted".  He reported that he never told anyone because it would not do any good, and the first time he told anyone was when he told his psychiatrist.  He reported that the assault had negatively affected his 19 year relationship that had recently ended.  The assessments included chronic PTSD (military sexual trauma), depressive disorder not otherwise specified, rule-out mood disorder due to general medical condition, and alcohol abuse.

The Veteran submitted an August 2011 letter from VA staff psychiatrist Dr. Macasaet-Kim, who stated that she had treated the Veteran since October 2010.  Dr. Macasaet-Kim stated that the Veteran suffers from severe PTSD "while in the military", adding that "this was when he was working in Panama".  Dr. Macasaet-Kim supported the Veteran's planned relocation to Kentucky to be with his family and familiar persons for support.

On September 2013 VA examination, the Veteran reported that he realized he was gay early on in his military career which was difficult for him, partly because of the difficulties with being gay in the military at the time but mainly due to his family's negative views on homosexuality.  He reported that he received high performance evaluations throughout his military career, and he had no history of Article 15s or disciplinary action.  He reported a stressor that occurred in June 1985, when he met a Marine whom he believed to be gay like him and whom he invited to his room; he reported that the man and his friend beat and sexually assaulted the Veteran.  He did not report the incident.  He denied any mental health treatment prior to 2009, including before or during the military.

Following a mental status examination, the diagnoses included depressive disorder, not otherwise specified, and personality disorder, not otherwise specified.  The examiner stated that it is clear from the Veteran's self-report and his ongoing vocational and interpersonal difficulties that he is experiencing psychiatric distress, which has resulted in a lack of close interpersonal relationships, ongoing vocational difficulties, and a chronic sense of discomfort and feeling like he does not fit in.  Regarding the personality disorder, the examiner opined that the Veteran evidences borderline, histrionic, and narcissistic personality traits dating to late adolescence.  The examiner opined that the Veteran's distress, depression, anxiety, and social isolation are the symptoms of his depressive disorder, and result in large part because of the situations [created by] and reactions to his personality disorder, as reflected by behaviors such as not listening to concerns of others, poor judgment about motives and desires of others, and unrealistic expectations for understanding from others.  The examiner opined that the Veteran's descriptions of his potential PTSD symptoms are ambiguous; while he reported being extremely bothered by his memories of the traumatic event, he simultaneously stated that he had not thought about the event for 2 years.  While he described hypervigilance, he also reported wearing headphones in public places to block out the presence of crowds.  While he reported a lack of awareness of the impact of his trauma on his behavior, he reported an event in the mid-1990s when he was fired from a position as night manager of a hotel because he did not charge a customer for his night's stay because the man reminded him of one of his 1985 attackers.  The examiner opined that the Veteran's distress is more consistent with depressive disorder and personality disorder rather than with PTSD.  The examiner explained that the Veteran's difficulties adjusting interpersonally date back earlier than June 17, 1985, as indicated by his difficulties focusing in college and his struggle in coming to grips with his sexuality.  The examiner further explained that the Veteran's described PTSD traits are ambiguous and more consistent with Cluster B personality traits.  The examiner opined that many of the symptoms are strongly indicative of personality difficulties, such as describing his supervisor as crazy for expecting him to arrive and leave from work on a timely basis, or the living arrangement he had with his former partner of 19 years.

The VA examiner noted, based on a review of the service records, that the Veteran was placed on profile for weight management and was released from active duty due to not meeting the body fat standards.  The records include a January 1985 clinical referral for stress management, and he was seen for occupational therapy in February 1985.  The examiner noted the records of counseling from April to December 1985 because of the weight control standards.  The examiner opined that there was no evidence of a mental condition in service.  The examiner opined that the Veteran does not meet the diagnostic criteria for PTSD under DSM-IV criteria, and his diagnoses are not the result of his service.  The examiner opined that a personality disorder, by definition, begins in late adolescence prior to the Veteran's military service, and his depressive disorder developed after his discharge from service as a consequence of his impaired interpersonal behavior.  The examiner noted a February 1985 evaluation for stress management and a December 1985 health screening that was negative for psychiatric symptoms, as well as the Veteran's report that he first sought behavioral health treatment toward the end of his 19 year emotionally unsupportive relationship.

At the June 2014 videoconference hearing, the Veteran testified that in June 1985, he invited a Marine to his room, the man showed up with another person, and they both assaulted him.  He testified that he did not report it at the time because it would have resulted in a discharge from service, which he presumed would be a dishonorable discharge.  He testified that the only person he told about the assault was his mother (who has since passed away).  He testified that he first sought mental health treatment in 2010, when PTSD was diagnosed; he did not feel comfortable talking to anyone to get treatment before then.  He testified that he decided to seek treatment in 2010 after ending a 19 year relationship in which he behaved inappropriately, acting out and drinking and spending to excess.

Notably at the outset of the analysis, the personality disorder diagnosed on VA examination is, of itself, not a compensable disability.  38 C.F.R. § 3.303(c).

The Veteran's primary theory of entitlement to service connection for a psychiatric disability is that he has PTSD due to stressor events in service.  As an initial matter, the Board notes that the evidence does not show, nor does the Veteran contend, that he engaged in combat or served in circumstances consistent with fear of hostile military or terrorist activity.  Instead, he asserts that his alleged stressor is related to personal assault, to include military sexual trauma (MST).

In determining whether statements submitted by a Veteran (here reporting a stressor event in service) are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board finds that the Veteran's reports of personal trauma, including the alleged MST, are not credible.  His STRs are silent for psychiatric complaints.  His only behavioral problem noted in service was regarding weight control, and he denied any psychiatric history on service separation examination.  Furthermore, in VA treatment records prior to April 2011, he denied any history of sexual abuse, including any sexual harassment or abuse in the military.  Significantly, his stressor allegations progressed in severity over time during the pendency of the claim, evolving from first just an allegation of verbal abuse, then evolving to physical abuse, and then finally to sexual trauma (with changing descriptions of precipitating events and circumstances, identities of persons evolved, location, and the nature of the alleged assault).  In addition, his statements are contradicted what is shown in his STRs.  That an alleged traumatic event such as a personal/sexual assault in service had a profound effect on the Veteran, as claimed, is belied by the fact that he was given an honorable discharge with no Medical Board findings or similar notations in the record to reflect any negative impact on performance.  As noted by the September 2013 VA examiner, the Veteran was placed on profile for weight management and he was released from active duty due to inability to meet the body fat standards; the examiner noted the records of counseling from April to December 1985 for maintenance of weight control standards and opined that there was no evidence of a mental condition in service.  

The VA examiner opined that the Veteran does not meet the diagnostic criteria for PTSD under DSM-IV criteria, and that his diagnoses are not the result of his service.  The examiner indicated that a personality disorder, by definition, begins in late adolescence, prior to the Veteran's military service, and his depressive disorder developed after his discharge from service as a consequence of his impaired interpersonal behavior.  The examiner provided a detailed explanation of rationale, noting that the Veteran's self-reports of symptoms characteristic of PTSD were belied by his own further reports and behavior descriptions.  For example, it was noted that the Veteran's report of hypervigilance was inconsistent with further reports that walked around with headphones (to block out persons around him) which would reflect a lack of vigilance.  In support of these opinions, the examiner noted a February 1985 evaluation for stress management and a December 1985 health screening were negative for psychiatric symptoms, as well as the Veteran's own report that he did not seek behavioral health treatment until the end of his 19 year emotionally unsupportive relationship.  In addition, there is no evidence such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; or statements from roommates, fellow service members, or clergy.  

The Veteran's stressor accounts are self-serving (they were not made until after he began the compensation process), uncorroborated, and shown in part to be patently fabricated.  Consequently, what is presented to the Board is a claim of service connection for PTSD by a veteran who did not serve in combat, and who has not presented (or identified for VA to obtain) any credible supporting evidence corroborating a stressor event in service.  

The preponderance of the evidence is therefore against a finding of PTSD based on a personal assault stressor in service.  In reaching this conclusion, the Board acknowledges that verification of an in-service stressor by service personnel records is not required and a mental health professional's opinion may be considered in determining whether the occurrence of a stressor is corroborated under 38 C.F.R. § 3.304(f)(5).  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  However, as in Menegassi, the Board has weighed all of the evidence, including the Veteran's statements and the post service opinions of mental health professionals, and concluded that the weight of the evidence is against a finding that he has PTSD based on a stressor in service.  Notably, on the occasions (in 2010, 2011) when PTSD was diagnosed (by VA treatment providers, including in a supporting statement), the Veteran's stressor accounts were still evolving and the providers did not identify the specific stressors underlying such diagnosis (discussing the stressors in general terms), did not identify the evidence supporting that stressors occurred (referring in general terms to the Veteran's accounts of service in Panama), and did not identify the full constellation of symptoms that supported the diagnosis of PTSD or discuss sufficiency of early stressor reports to support a PTSD diagnosis.  

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis proceeds to whether any other psychiatric disability diagnosed may be service connected.  A chronic acquired psychiatric disability was not noted in service or clinically noted post-service prior to 2008, and service connection for a psychiatric disability on the basis that any such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the September 2013 VA examiner's report concluding that the Veteran does not have a current psychiatric disability related to service warrants substantial probative weight, as it incorporates findings and statements made by the Veteran throughout the pendency of this claim, and it explains in detail why the complaints and findings do not support a nexus between any diagnosis of a psychiatric disability and the Veteran's service.  The Board finds the report of the examination adequate for rating purposes; the Board finds it probative and persuasive evidence regarding the diagnoses assigned for the Veteran's psychiatric disabilities and their etiology.

The Board finds that the service and postservice treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has PTSD or another psychiatric disability that is due to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific mental disability is not a matter capable of resolution by lay observation (see Buchanan v. Nicholson, 451 F.3d 1331 (Fed, Cir, 2006)).  While a layperson may provide testimony bearing on etiological factors for a psychiatric disability (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fe. Cir. 2009)), what has caused a specific psychiatric diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  

The Veteran does not cite to supporting medical literature, and his statements relating any current psychiatric diagnosis to an event or events in service cannot be found dispositive.  The preponderance of the evidence is against his claim of service connection for a psychiatric disability, to include PTSD, and the appeal in this matter must be denied.




ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


